ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2018-02-02_JUD_01_CO_05_FR.txt.                                                                                      262




            DÉCLARATION DE M. LE JUGE GEVORGIAN

[Traduction]

   Frontière terrestre dans la partie septentrionale d’Isla Portillos — Traité de
limites de 1858 — Punta de Castilla comme point de départ de la
frontière — Sentences Cleveland et Alexander — Experts désignés par la Cour
s’étant référés aux « restes » d’un ancien chenal — Caractère stable et définitif des
frontières — Campement militaire nicaraguayen — Nul besoin de conclure à une
atteinte à la souveraineté — Zone constituant un territoire litigieux — Délimitation
maritime dans la mer des Caraïbes — « Point Alexander » comme point de départ
de la frontière maritime — Droit du Nicaragua à une mer territoriale dans la
lagune de Harbor Head.

   1. J’ai voté contre deux des conclusions de la Cour relatives à la fron-
tière terrestre : premièrement, celle selon laquelle « la République du
Costa Rica a souveraineté sur toute la partie septentrionale d’Isla Portil-
los, y compris sa côte jusqu’[à l’embouchure] du ﬂeuve San Juan » (arrêt,
point 2 du dispositif) ; deuxièmement, celle selon laquelle, « en établissant
et en maintenant un campement militaire sur le territoire costa-ricien, la
République du Nicaragua a violé la souveraineté de la République du
Costa Rica » (arrêt, point 3 du dispositif). Dans la présente déclaration,
j’expliquerai les raisons de mon vote et commenterai certains aspects de la
délimitation eﬀectuée par la Cour dans la mer des Caraïbes.


                            I. La frontière terrestre

   2. Le général Alexander, lorsqu’il a entrepris de démarquer la frontière
entre le Costa Rica et le Nicaragua en 1897, a pris comme référence Punta
de Castilla (et non l’embouchure du ﬂeuve San Juan ni quelque autre
point). Dans sa première sentence, particulièrement éloquente à cet égard,
il a exposé avec force détails les raisons pour lesquelles les rédacteurs du
traité de limites conclu le 15 juillet 1858 entre le Costa Rica et le Nicara-
gua (ci-après, le « traité de limites de 1858 ») et le président Cleveland
avaient choisi de faire partir la frontière de Punta de Castilla (point
« dépourvu d’importance, politique ou commerciale ») 1. Selon lui, « les
auteurs du traité entendaient désigner le continent à l’est du port » aﬁn de
maintenir toutes les formations géomorphologiques situées entre ce conti-
nent et Punta Arenas sous la souveraineté nicaraguayenne 2. Ainsi que l’a

   1 Première sentence arbitrale en vertu de la convention entre le Costa Rica et le Nica-

ragua du 8 avril 1896 pour la démarcation de la frontière entre les deux Républiques,
Nations Unies, Recueil des sentences arbitrales (RSA), vol. XXVIII, p. 217.
   2 Ibid., p. 219.



                                                                                     127

 délimitation maritime et frontière terrestre (décl. gevorgian) 263

précisé le général Alexander, il était « inconcevable que le Nicaragua ait
concédé ce vaste et important territoire au Costa Rica » 3.
   3. A l’époque, la région avait subi d’importants changements géomor-
phologiques par rapport à la situation qui prévalait en 1858. Comme l’a
fait observer le général Alexander, « l’emplacement exact où était l’extré-
mité du promontoire de Punta de Castillo [sic] le 15 avril 1858 est depuis
longtemps recouvert par la mer des Caraïbes » 4. De plus, la région avait
perdu depuis longtemps son importance économique d’antan. Malgré ces
changements, le général Alexander a fait partir la frontière du point qui
présentait les caractéristiques géographiques les plus proches de celles du
point de Punta de Castilla tel que déﬁni dans le traité de limites de 1858.
Il s’agissait du point « qui constitu[ait alors] en pratique le promon-
toire …, à savoir l’extrémité nord-ouest … sur la rive est de la lagune de
Harbor Head » 5. Le général a ensuite déﬁni la direction de la frontière en
fonction du « premier chenal rencontré », qui était une voie d’eau conti-
nue reliant la lagune de Harbor Head au « ﬂeuve proprement dit » 6.
Enﬁn, en prévision d’éventuels changements géomorphologiques, il a
déclaré que la frontière terrestre devait suivre les ﬂuctuations du ﬂeuve
conformément aux règles pertinentes du droit international 7.
   4. Selon moi, l’approche suivie par le général Alexander reste valable
aujourd’hui. En dépit des changements géomorphologiques qui n’ont
cessé de se produire dans la région, Punta de Castilla demeure essentiel en
tant que point de départ de la frontière désigné à l’article II du traité de
limites de 1858, tel qu’interprété dans les sentences Cleveland et Alexan-
der. Il est en eﬀet toujours possible de retrouver le tracé de la ligne de
démarcation du général Alexander dans la conﬁguration géographique
actuelle de la région.
   A l’appui de la conclusion opposée — celle selon laquelle, comme suite
aux changements géomorphologiques intervenus dans la région, Punta de
Castilla et la ligne du général Alexander ne sont plus pertinents —, l’arrêt
accorde un poids considérable à deux constatations des experts désignés
par la Cour : premièrement, le fait que, « [a]u large du littoral, il n’existe
aucune formation émergée, pas même à marée basse » ; deuxièmement, le


   3 Première sentence arbitrale en vertu de la convention entre le Costa Rica et le Nicaragua

du 8 avril 1896 pour la démarcation de la frontière entre les deux Républiques, Nations Unies,
Recueil des sentences arbitrales (RSA), vol. XXVIII (les italiques sont de moi).
    4 Ibid., p. 220.
    5 Ibid.
    6 Ibid.
    7 Voir les deuxième et troisième sentences du général Alexander pour la démarcation de

la frontière entre le Costa Rica et le Nicaragua (1897-1898). Voir également la sentence de
1888 du président des Etats-Unis d’Amérique relative à la validité du traité de limites entre
le Costa Rica et le Nicaragua (ci-après, la « sentence Cleveland »). Le général Alexander et
le président Cleveland se sont tous deux référés à certains « principes » ou « règles » de droit
international régissant, selon eux, les éventuelles ﬂuctuations du ﬂeuve San Juan (voir,
respectivement, RSA, vol. XXVIII, p. 208-211 [sentence Cleveland], p. 223-225 [deuxième
sentence Alexander] et p. 227-230 [troisième sentence Alexander]).

                                                                                           128

 délimitation maritime et frontière terrestre (décl. gevorgian) 264

fait que, à l’ouest de la lagune de Harbor Head, « le littoral est constitué
d’une large plage de sable dont la partie haute comporte des lagunes fer-
mées, discontinues et parallèles à la côte » 8. L’arrêt passe toutefois sous
silence que les experts ont relevé l’existence d’une série de « lagunes dis-
continues parallèles à la côte » qui sont « essentiellement des restes de la
passe formant une sorte de chenal qui existait, dans un passé récent, entre
Isla Portillos et la langue de sable qui courait alors le long de la lagune de
Los Portillos/Harbor Head » 9. Une telle constatation me paraît impor-
tante puisqu’il ressort du dossier soumis à la Cour qu’au cours du siècle
écoulé le chenal mentionné par les experts n’a pas été englouti par la mer,
mais qu’il existe toujours, même s’il s’est déplacé vers le sud du fait du
recul de la côte 10. Il s’ensuit que les « restes » observés par les experts sont
issus du « premier chenal rencontré » du général Alexander, de sorte qu’il
est possible de retrouver dans la conﬁguration géomorphologique actuelle
le tracé de la ligne établie par celui-ci. La Cour aurait dû s’eﬀorcer de
tenir compte du caractère « stable et déﬁnitif » de cette frontière 11.
   5. Cette conclusion est étayée par deux autres considérations impor-
tantes. Premièrement, devant la Cour, le Costa Rica n’a pas contesté que
le Nicaragua ait exercé pendant des décennies la souveraineté sur le che-
nal reliant la lagune à l’embouchure du ﬂeuve, bien qu’il ne s’agisse plus
d’un débouché en mer pour le commerce au sens de l’article VI du traité
de limites de 1858 12. Cela montre l’importance qu’a continué de revêtir la
ligne du général Alexander tout au long des années, en dépit des change-
ments géomorphologiques qui se sont produits dans la région. Deuxième-
ment, si l’on suivait la logique du demandeur, la lagune de Harbor Head
serait costa-ricienne. Au lieu de cela, en 2015, la Cour a tenu compte des

   8 Voir le paragraphe 71 du présent arrêt.
   9 Rapport des experts désignés par la Cour, CRNIC-CRNIP 2017/18 (1er mai 2018),
par. 106 et ﬁg. 26 (les italiques sont de moi) et Question posée aux experts par M. le
juge Tomka : réponse des experts désignés par la Cour, CRNIC-CRNIP 2017/29 (15 juin
2017).
   10 Voir en particulier les photographies aériennes prises en 1960, 1961 et 1981 (contre-

mémoire du Nicaragua (ci-après, « CMN », p. 30, 41 et 42)) et la carte de 1966 de l’US Corps
of Engineers (CMN, p. 39). Voir également les cartes topographiques établies respective-
ment par l’Instituto Geológico Nacional du Costa Rica et l’INETER du Nicaragua en
1970 et en 1988 (Rapport des experts désignés par la Cour, p. 27, ﬁg. 26).
   11 Temple de Préah Vihéar (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962,

p. 34. Voir également la troisième sentence du général Alexander, RSA, vol. XXVIII,
p. 228.
   12 Voir CR 2017/8, p. 34, par. 42 (Kohen) : « Il n’est d’aucune aide pour le Nicaragua

d’invoquer les cartes costa-riciennes établies à partir de photographies aériennes prises
dans les années 1960, lorsqu’un chenal existait et que l’argument qu’il tente de faire valoir
possédait au moins un certain fondement factuel. » (Les italiques sont de moi.)
   Aux termes de l’article VI du traité de 1858,
       « [l]a République du Nicaragua aura le dominium et l’imperium exclusifs sur les eaux
       du ﬂeuve San Juan depuis son origine dans le lac jusqu’à son embouchure dans
       l’océan Atlantique ; la République du Costa Rica aura toutefois un droit perpétuel
       de libre navigation sur lesdites eaux, entre l’embouchure du ﬂeuve et un point situé à
       trois milles anglais en aval de Castillo Viejo ».

                                                                                        129

 délimitation maritime et frontière terrestre (décl. gevorgian) 265

positions des Parties en décidant d’exclure la lagune de la déﬁnition du
« territoire litigieux » — c’est pourquoi, bien qu’ayant voté contre le
point 2 du dispositif, je souscris pleinement au dernier membre de phrase,
qui attribue au Nicaragua la souveraineté sur la lagune de Harbor Head.
   6. En conséquence, j’estime qu’il aurait fallu déclarer que non seule-
ment la lagune mais aussi la plage située dans la partie septentrionale
d’Isla Portillos relèvent de la souveraineté du Nicaragua conformément à
l’article premier du traité de limites de 1858.


                           II. Le campement militaire

   7. Je ne peux non plus me rallier à la conclusion de la Cour, selon qui
l’établissement du campement militaire nicaraguayen constituait une vio-
lation de la souveraineté costa-ricienne. Dans son arrêt en l’aﬀaire rela-
tive à Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua) (ci-après, « l’arrêt de 2015 »), la Cour s’en est
tenue à la déﬁnition du territoire litigieux qu’elle avait employée pour la
première fois dans son ordonnance en indication de mesures conserva-
toires du 8 mars 2011, décrivant ledit territoire comme comprenant « la
zone humide d’environ 3 kilomètres carrés comprise entre la rive droite
du caño litigieux, la rive droite du ﬂeuve San Juan lui-même jusqu’à son
embouchure dans la mer des Caraïbes et la lagune de Harbor Head » 13.
Dans le même temps, elle a exclu de cette déﬁnition le « segment de la côte
caraïbe qui s’étend entre la lagune de Harbor Head … et l’embouchure
du San Juan », notamment parce que les Parties n’avaient pas « présenté
d’information détaillée concernant la côte » 14.
   Cela montre, ainsi qu’il est expliqué dans le présent arrêt, que
        « la Cour ne s’est pas prononcée, dans son arrêt de 2015, sur la sou-
        veraineté à l’égard de la côte de la partie septentrionale d’Isla Portil-
        los. Ce point a[yant] en eﬀet été expressément exclu … la question de
        la souveraineté sur cette partie du littoral ne peut être chose jugée.
        Ainsi, la Cour ne saurait déclarer irrecevable la demande du Nica-
        ragua concernant la souveraineté sur ce segment de la côte d’Isla
        Portillos. » 15
  En résumé, le territoire en cause était un territoire litigieux 16.


   13 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan
(Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 697, par. 69 (citant
C.I.J. Recueil 2011 (I), p. 19, par. 55).
   14 Ibid., p. 697, par. 70.
   15 Voir le paragraphe 69 du présent arrêt.
   16 Cela est conﬁrmé par l’évolution rapide des conditions géomorphologiques de la

région, caractérisée par la présence de chenaux temporaires qui relient la lagune de Harbor
Head à la mer des Caraïbes (Rapport des experts désignés par la Cour, p. 29, ﬁg. 29).

                                                                                      130

 délimitation maritime et frontière terrestre (décl. gevorgian) 266

   8. La déclaration que j’ai jointe à l’arrêt de 2015 traitait déjà des pro-
blèmes soulevés par la décision de la Cour relative à la souveraineté sur le
territoire litigieux. J’y précisais que je n’étais pas d’accord pour déclarer
que « le Costa Rica avait souveraineté sur ce territoire, dont les limites
[étaient] pourtant loin d’être claires », et je soulignais qu’une telle décision
risquait, « à l’avenir, de semer la discorde entre les Parties » 17. Selon moi,
ces vues s’appliquent a fortiori en la présente espèce. Une déclaration sur
la souveraineté, accompagnée d’une injonction de retirer le campement
nicaraguayen du territoire costa-ricien, aurait constitué un remède suﬃ-
sant pour le demandeur. Pareille décision aurait été plus proche des réali-
tés sur le terrain, car ce n’est que depuis le 2 février 2018 (soit la date du
prononcé du présent arrêt) qu’a été établie la souveraineté du Costa Rica
sur le territoire où se trouvait le campement du Nicaragua 18. Cela aurait
également été conforme à l’arrêt rendu en l’aﬀaire Cameroun c. Nigéria,
dans lequel la Cour a jugé (pour ce qui était de la présence de forces nigé-
rianes sur un territoire litigieux) que, « du fait même du présent arrêt et de
l’évacuation du territoire camerounais occupé par le Nigéria », le préju-
dice subi par le Cameroun avait été pris en compte 19.


           III. La frontière maritime dans la mer des Caraïbes

   9. S’agissant de la frontière maritime dans la mer des Caraïbes, j’ap-
prouve globalement la ligne de délimitation tracée par la Cour. Toutefois,
dans le droit ﬁl du raisonnement que j’ai suivi précédemment en ce qui
concerne le point de départ de la frontière terrestre, je suis porté à penser
que la frontière maritime aurait dû débuter au point dit « Alexander »
(c’est-à-dire celui duquel le général Alexander a fait partir la frontière ter-
restre). Une telle solution aurait été pleinement conforme au traité de
limites de 1858 ainsi qu’aux sentences Cleveland et Alexander. Le point
de départ retenu dans le présent arrêt n’entraînant pas, dans la pratique,
de modiﬁcation importante du tracé de la frontière que l’on aurait ainsi
obtenue 20, j’ai néanmoins voté en faveur du point 4 du dispositif.


   17  Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), déclaration de M. le juge Gevorgian,
p. 831-832, par. 4 et 6.
    18 Je suis conscient que la Cour a dit en l’aﬀaire du Différend frontalier que toute déci-

sion judiciaire rendue dans le cadre d’un diﬀérend territorial consistait à « clariﬁer une
situation juridique déterminée avec eﬀet déclaratoire à la date du titre juridique retenu
par l’organe juridictionnel » (Différend frontalier (Burkina Faso/République du Mali), arrêt,
C.I.J. Recueil 1986, p. 563, par. 17). Cette conclusion ne devrait toutefois pas être poussée
jusqu’à ses extrêmes limites. En tirant la conclusion opposée, la Cour a donné plein eﬀet à
la ﬁction juridique de la rétroactivité.
    19 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;

Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 452, par. 319.
    20 Voir le croquis no 5.



                                                                                         131

 délimitation maritime et frontière terrestre (décl. gevorgian) 267

   Certains autres aspects de l’aﬀaire auraient aussi pu être traités diﬀé-
remment. En particulier, j’estime que la lagune de Harbor Head, en tant
que territoire relevant de la souveraineté du Nicaragua, génère un droit à
une mer territoriale au bénéﬁce de cet Etat. La Cour, en revanche, a
conclu que l’« instabilité » du cordon littoral séparant la lagune de la mer
des Caraïbes et sa situation d’« enclave de petite taille en territoire costa-
ricien » justiﬁaient la conclusion opposée 21. Abstraction faite des pro-
blèmes que soulève ce raisonnement, il me semble injustiﬁé de ne pas
donner de compensation au Nicaragua pour le territoire que celui-ci a
perdu dans la zone maritime générée par le cordon littoral situé devant la
lagune.
   10. D’autres questions pertinentes concernent les diﬀérences d’ordre
pratique entre les méthodes employées pour délimiter la mer territoriale,
la zone économique exclusive et le plateau continental, les eﬀets juridiques
du traité de 1977 sur la délimitation des aires marines et sous-marines et
la coopération maritime entre le Costa Rica et la Colombie (non encore
ratiﬁé mais scrupuleusement appliqué pendant plus de quarante ans par
le Costa Rica), les eﬀets juridiques du traité bilatéral conclu en 1980 entre
le Panama et le Costa Rica (auquel ce dernier s’est référé, mais qui n’a
jamais été enregistré conformément au paragraphe 1 de l’article 102 de la
Charte des Nations Unies) et le recours limité, dans la jurisprudence
internationale, aux projections radiales aux ﬁns de la détermination des
zones pertinentes. Il s’agit là assurément de questions importantes que la
Cour aurait pu traiter plus en détail. Dans l’ensemble, je considère toute-
fois que l’arrêt établit un juste équilibre entre les droits respectifs des deux
Parties dans la mer des Caraïbes et dans l’océan Paciﬁque.

                                                  (Signé) Kirill Gevorgian.




  21   Voir le paragraphe 105 du présent arrêt.

                                                                            132

